DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Allowable Subject Matter
Claims 9, 12-15, 17, 18 are allowed.
The following is an examiner’s statement of reasons for allowance:
The present invention pertains to varying embodiments to a robotic coordinate system.
The following is an examiner's statement of reasons for allowance: The present invention is directed towards a robotic coordinate system that places a first portion of the robotic system in a first position; moves a second portion of the robotic system relative to the first portion; tracking a snapshot tracking device fixed relative to the second portion; determines a position of the snapshot tracking device in the navigation space; and determines a position of the second portion in the robotic coordinate system with a robotic tracking system.
The closest prior art, Cameron et al. (US 2018/0325610) and Yamaguchi et al. (US 2019/0061163) show related systems.
The Cameron system teaches determining a robotic coordinate system between a first portion of the robotic system and a subject separate from the first portion of the robotic system (see para. 0048, 0123, where Cameron discusses robot coordinate system and a patient); determining a navigation space with a navigation coordinate system with a tracking system (see para. 0048, 0123, where Cameron discusses a medical robot system that detects and tracks markers on a patient); connecting a reference 
The Yamaguchi system teaches correlating the first fixed position of the reference marker in the robotic coordinate system and the determined first reference position of the reference marker within the navigation space (see figure 12, para. 0009, where Yamaguchi discusses correlating data in the robot coordinate system and image coordinate system using markers).

However, Cameron and Yamaguchi fail to address: 
“…determining a first reference position of the reference marker within the navigation space;
correlating the first fixed position of the reference marker in the robotic coordinate system and the determined first reference position of the reference marker within the navigation space;
determining a translation map between the robotic coordinate system and the navigation space based on the correlation; and
determining a registration between the robotic coordinate system and the navigation coordinate system based at least on the determined translation map;
fixing the first portion of the robotic system in a first position;
moving a second portion of the robotic system relative to the first portion;
tracking a snapshot tracking device fixed relative to the second portion;
determining a position of the snapshot tracking device in the navigation space; 
determining a position of the second portion in the robotic coordinate system with a robotic tracking system.”


These distinct features are in each independent claim and renders them allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNY A CESE whose telephone number is (571) 270-1896.  The examiner can normally be reached on Monday – Friday, 9am – 4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on (571) 270-1051.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Kenny A Cese/
Primary Examiner, Art Unit 2663